
	
		III
		112th CONGRESS
		1st Session
		S. RES. 337
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Ms. Collins (for herself
			 and Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 10, 2011, as
		  Wreaths Across America Day. 
	
	
		Whereas 20 years ago, the Wreaths Across America project
			 began an annual tradition, during the month of December, of donating,
			 transporting, and placing Maine balsam fir holiday wreaths on the graves of the
			 fallen heroes buried at Arlington National Cemetery;
		Whereas since that tradition began, through the hard work
			 and generosity of the individuals involved in the Wreaths Across America
			 project, more than 250,000 wreaths have been sent to more than 700 locations,
			 including national cemeteries and veterans memorials in every State and to
			 locations overseas;
		Whereas in 2010, wreaths were sent to more than 520
			 locations across the United States and overseas, 100 more locations than the
			 previous year;
		Whereas in December 2011, the Patriot Guard Riders, a
			 motorcycle and motor vehicle group that is dedicated to patriotic events and
			 includes more than 250,000 members nationwide, will continue their tradition of
			 escorting a tractor-trailer filled with donated wreaths from Harrington, Maine,
			 to Arlington National Cemetery;
		Whereas thousands of individuals volunteer each December
			 to escort and lay the wreaths;
		Whereas December 11, 2010, was previously designated by
			 the Senate as Wreaths Across America Day; and
		Whereas the Wreaths Across America project will continue
			 its proud legacy on December 10, 2011, bringing 75,000 wreaths to Arlington
			 National Cemetery on that day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 10, 2011, as Wreaths Across America Day;
			(2)honors the
			 Wreaths Across America project, the Patriot Guard Riders, and all of the
			 volunteers and donors involved in this worthy tradition; and
			(3)recognizes the
			 sacrifices our veterans, members of the Armed Forces, and their families have
			 made, and continue to make, for our great Nation.
			
